J-A12002-21

                                  2022 PA Super 49


 COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                                            :
                v.                          :
                                            :
                                            :
 MAXWELL DAVID EDGIN                        :
                                            :
                      Appellant             :   No. 984 MDA 2020

           Appeal from the Judgment of Sentence Entered June 4, 2020
                 In the Court of Common Pleas of Centre County
               Criminal Division at No: CP-14-CR-0001599-2018


BEFORE: LAZARUS, J., STABILE, J., and MUSMANNO, J.

OPINION BY STABILE, J.:                              FILED: MARCH 22, 2022

      Appellant, Maxwell David Edgin, appeals from the judgment of sentence

entered in the Court of Common Pleas of Centre County on June 4, 2020. On

appeal, Appellant challenges the trial court’s denial of his motion to suppress

evidence. For the reasons stated below, we vacate and remand.

      Following a hearing on Appellant’s motion to suppress evidence, the trial

court made the following findings:

      1.     Joshua Maurer is a patrol officer with the State College
             Department.
      2.     Officer Maurer has been with the State College Police
             Department for 2 years, is experienced in administering
             standard field sobriety tests, has made over a dozen driving
             under the influence (DUI) arrests during his tenure, and has
             dealt with instances of alcohol overdose amongst college
             students.
      3.     On May 30, 2018, Officer Maurer was dispatched to a report
             of an intoxicated driver in State College, Centre County,
             Pennsylvania.
J-A12002-21


     4.    Officer Maurer received information from dispatch that Nick
           Bradley, a bouncer at Bar Bleu, called 911 at approximately
           7:47 p.m. to report a male intoxicated driver.
     5.    There was conflicting testimony from Officer Maurer and
           Officer Kenneth Shaffer regarding what was known on the
           night of May 30, 2018 before the incident which led to the
           current suppression motion versus what was learned after an
           investigation was made, and after [Appellant] was in custody.
     6.    It is clear to the [trial court] that Mr. Bradley observed a male
           recklessly driving a black F-150 truck northbound on Garner
           Street towards College Avenue, an area known for its heavy
           pedestrian traffic.        Officer Shaffer testified that in his
           experience, driving recklessly is often synonymous with
           driving intoxicated.
     7.    Mr. Bradley gave the registration of the male driver, and
           stated he observed damage on the taillights on the rear end
           of the truck.
     8.    Raymond Raker also called 911 on May 30, 2018[,] at
           approximately 8:04 p.m. to report an accident near Shellers
           Bend. Mr. Raker did not witness the accident.
     9.    At approximately 7:57 p.m.[,] Julia Rater called to report
           observing a black F-150 run a red light at Westerly Parkway
           and Atherton Street, and almost striking another vehicle.
     10.   While on the phone with dispatch, Ms. Rater followed the
           truck, and observed it swerving in and out the lane and being
           driven erratically, in general.
     11.   Ms. Rater followed the vehicle to 110 Raleigh Avenue where
           she observed a white male exit the truck wearing a greyish
           white shirt and blue shorts.
     12.   Ms. Rater observed the male staggering and stumbling to the
           garage door, enter a code in a keypad, and then enter the
           residence through the garage door.
     13.   Officer Mauer was in a marked vehicle and in full uniform
           when he arrived at 110 Raleigh Avenue at 8:01 p.m.
     14.   Upon arrival at the residence, Officer Maurer observed the
           truck with the damage that had been described by the callers.
     15.   Officer Maurer also observed air actively leaking from the
           right rear tire.
     16.   Officer Maurer’s colleague, Officer Stover, arrived at the
           residence simultaneously to Officer Maurer’s arrival, and
           Officer Shaffer arrived shortly thereafter, at approximately
           8:07 p.m.
     17.   Just before Officer Shaffer arrived, he contacted Ms. Rater
           regarding her call to 911. When Officer Shaffer arrived, he

                                      -2-
J-A12002-21


           observed the F-150 truck to have damage on the right side
           and the rear end. The truck also had dents, scrapes, the
           mirror was off, and there was a large piece of bark or wood
           shoved between the rim and the tire.
     18.   In an attempt to make contact with the male, Officer Maurer
           and his colleagues announced themselves and pounded on
           the front door and the rear sliding door multiple times with
           no response.
     19.   The officers contacted their lieutenant, Lieutenant Angelotti,
           who came to the residence.
     20.   The officers conveyed their concerns about the welfare of the
           male to Lieutenant Angelotti and inquired about making an
           entry into the house.
     21.   Officer Maurer was concerned the male may have had a
           medical emergency or was injured based on the damage to
           the vehicle.
     22.   Officer Shaffer testified Mr. Bradley, the bouncer, believed the
           male was intoxicated. Officer Shaffer also had concerns the
           male may have been diabetic, as Officer Shaffer had prior
           experience with diabetic emergencies.
     23.   Officers Maurer, Stover, and Shaffer used the rear sliding
           doors to make entry into the residence at 8:27 p.m. At his
           time, it was still daylight.
     24.   The [o]fficers announced themselves loudly and searched the
           house for the male.
     25.   The officers found the male asleep in a bedroom on the
           second floor of the residence.
     26.   Officer Maurer smelled a strong odor of alcohol, and had to
           shake the male several times to wake him up, and recognize
           the officers.
     27.   After waking the male, Officer Maurer noticed the male’s
           speech was very slurred, his eyes were bloodshot and watery,
           and he stumbled getting out of bed.
     28.   The officers called for Emergency Medical Services (EMS) at
           approximately 8:29 p.m. for overconsumption of alcohol.
     29.   The male was identified as [Appellant] via his driver’s license.
           Ms. Rater also returned to the residence to identify
           [Appellant] while he was in the back of an ambulance.
     30.   After awaking [Appellant] from sleep, Officer Stover put
           [Appellant] in a wrist lock. Officer Maurer testified that
           putting a suspect in a wrist lock is standard to protect the
           officer.
     31.   Officer Maurer assisted [Appellant] downstairs and led him
           outside.

                                      -3-
J-A12002-21


       32. Once outside, Officer Maurer checked for injuries and
           proceeded to recite to [Appellant] his Miranda[1] rights.
       33. [Appellant] was then interrogated at the scene.
       34. [Appellant] denied driving, and denied that his truck was ever
           downtown.
       35. EMS arrived at approximately 8:47 p.m.
       36. When EMS arrived[,] [Appellant] was taken to the hospital.
       37. [Appellant]’s consent to a blood draw is not at issue before
           [the trial court] and testimony surrounding the procurement
           of [Appellant]’s Blood Alcohol Content (BAC) was not
           presented, nor was evidence stating [Appellant]’s BAC level
           presented to [the trial court].

Trial Court Opinion and Order, 11/1/19, at 1-4.2 (italics added).

       Relying on the factors set forth in Commonwealth v. Roland, 637 A.2d

269 (Pa. 1994), which we discuss in detail infra, the trial court reasoned:

       When analyzed together, the factors determining whether a
       warrantless intrusion was justified supports the Commonwealth’s
       argument that exigent circumstances existed at the time law
       enforcement entered [Appellant]’s home. The gravity of the
       offense was quite high as there were multiple calls made to 911
       regarding a black F-150 driving recklessly in a well-populated
       area. 911 caller Julia Rater remained on the phone with dispatch
       while describing the driver erratic driving, near-miss with another
       driver on the road, his running of a red light, and, finally, his
       staggering and stumbling demeanor as he exited his car and
       walked into his home. Ms. Rater’s call coupled with Nick Bradley’s
       call reporting a person recklessly driving a truck matching the
       same description more than adequately expressed [Appellant]’s
       disregard for the safety of others that evening.
____________________________________________


1   Miranda v. Arizona, 384 U.S. 436 (1966).

2 Subsequently, Appellant was charged with seven counts under Title 75,
including: DUI – Section 3802(c) (Count 1); DUI – Section 3802(a) (Count 2);
traffic control signals – Section 3112(a)(3)(i) (Count 3); one-way roadways –
Section 3308 (Count 4); obedience to traffic control devices, Section 3111(a)
(Count 5); careless driving, Section 3714(a) (Count 6); and, accidents
involving damage to unattended vehicles or property, Section 3745(a) (Count
7).

                                           -4-
J-A12002-21



      There was a probability [Appellant] was suffering a medical
      emergency. Law enforcement arrived at [Appellant]’s residence
      shortly after [Appellant] entered the home. There were at least
      four marked police vehicles surrounding [Appellant]’s house.
      Shortly after arriving, the officers announced themselves loudly
      and pounded on the door. They received no response. Officer
      Maurer had extensive experience with impaired individuals.
      Officer Shaffer knew the dangers of over-consumption of alcohol,
      but also concerned with the possibility that [Appellant] may be
      having a diabetic emergency. Armed with their experience, Mr.
      Bradley’s report that [Appellant] was highly intoxicated, the
      information gleaned from the call with Ms. Rater, and the visible
      damage to [Appellant]’s truck, the officers came to the conclusion
      that the driver of the truck was either intoxicated or suffering from
      a medical emergency or both. These details were enough to form
      basis of probable cause to enter the home. [. . .]

      In consideration of factor four, not only did Ms. Rater provide a
      detailed account of [Appellant]’s actions as she witnessed them,
      but she followed him home, witnessed him exit his truck, and
      enter the residence law enforcement later entered. While Ms.
      Rater did eventually leave [Appellant]’s residence, the officers
      arrived approximately five minutes later. Officer Shaffer testified
      that when he arrived at [Appellant]’s residence the truck’s engine
      was still hot. It was more than reasonable for law enforcement to
      believe [Appellant] was in the house.

      Finally, the officers’ entry into the house was peaceable as the
      sliding door they opened to enter the home was unlocked, and the
      entry was done during daylight hours. [The trial court] concludes
      there were exigent circumstances present to justify law
      enforcement’s warrantless entry into [Appellant]’s home.

Trial Court Opinion, 11/1/19, at 6-7.

      After denying Appellant’s motion for suppression of evidence, Appellant

proceeded to a non-jury trial on the two DUI counts. On June 4, 2020, the

trial court, after finding him guilty, sentenced Appellant, inter alia, to pay a




                                      -5-
J-A12002-21


fine in the amount of $1,000.00, and imposed no additional sentence on the

second DUI count.3 This appeal followed.

       On appeal, Appellant raises the following issue for our review:

       Did the suppression [court] err in holding that the warrantless
       entry and search of [Appellant]’s residence did not violate
       [Appellant]’s constitutional rights, as set forth in Fourth
       Amendment to the U.S. Constitution and Article I, Section 8 of the
       Pennsylvania Constitution, by finding that said search was
       supported by probable cause and exigent circumstances[?]

Appellant’s Brief at 4.

       Our review of an order denying a motion to suppress is limited:

              We may consider only the Commonwealth’s evidence
              and so much of the evidence for the defense as
              remains uncontradicted when read in the context of
              the record as a whole. Where the record supports the
              factual findings of the trial court, we are bound by
              those facts and may reverse only if the legal
              conclusions drawn therefrom are in error.

       Commonwealth v. Russo, 594 Pa. 119, 934 A.2d 1199, 1203
       (2007) (citations omitted). As an appellate court, we are not
       bound by the suppression court's conclusions of law; rather, when
       reviewing questions of law, our standard of review is de novo and
       our scope of review is plenary. Id.

Commonwealth v. Wilmer, 194 A.3d 564, 567 (Pa. 2018).

       With this background in mind, we now address the issue raised in the

instant appeal.




____________________________________________


3 On the same day, Appellant was sentenced on the remaining counts, after
pleading guilty to all of them.

                                           -6-
J-A12002-21


       We discern some ambiguity regarding the grounds relied upon by the

officers in making the warrantless entry into Appellant’s residence, which is

also present in the Commonwealth’s argument before the trial court and us.

It appears the Commonwealth is arguing that the officers could enter

Appellant’s residence under exigent circumstances and/or for emergency aid

purposes.4 We consider these in turn.

       In Wilmer, our Supreme Court stated:

       Under the Fourth Amendment, “searches and seizures without a
       warrant are presumptively unreasonable,” subject only to
       specifically established exceptions. Katz v. United States, 389
       U.S. 347, 357, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967); Birchfield
       v. North Dakota, ––– U.S. –––, 136 S.Ct. 2160, 2173, 195
       L.Ed.2d 560 (2016); Arizona v. Hicks, 480 U.S. 321, 327, 107
       S.Ct. 1149, 94 L.Ed.2d 347 (1987); Commonwealth v. Roland,
       535 Pa. 595, 637 A.2d 269, 270 (1994). These exceptions
       include, inter alia, exigent circumstances, the “plain view”
       exception, searches incident to arrest, consent searches, and
       automobile searches. A police officer may also briefly detain a
       person without a warrant or probable cause, so long as the officer
       possesses a reasonable suspicion that the individual is or is about
       to be engaged in criminal activity. United States v. Cortez, 449
       U.S. 411, 101 S.Ct. 690, 66 L.Ed.2d 621 (1981); Terry v. Ohio,
       392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).

Wilmer, 194 A.3d at 567-68 (footnotes omitted).




____________________________________________


4 Likewise, the trial court found the entry to be legal on exigent circumstances
grounds, even though some of the reasons provided seem more consistent
with emergency aid grounds. In Commonwealth v. Coughlin, 199 A.3d
401, 406 n.4 (Pa. Super. 2018) (en banc) this Court held that the Roland
factors are of limited utility in determining whether warrantless entry was
necessary for rendering medical aid.

                                           -7-
J-A12002-21


     In Roland, the appellant was convicted of furnishing liquor or malt or

brewed beverages to minors, possession of a small amount of marijuana, and

possession of drug paraphernalia. Appellant's convictions rested on evidence

obtained when police entered his home, without a warrant, to investigate

underage drinking.     The Roland Court identified seven factors to be

considered in applying the exigent circumstances exception to the warrant

requirement:

     Absent probable cause and exigent circumstances, the entry of a
     home without a warrant is prohibited under the Fourth
     Amendment. Payton v. New York, 445 U.S. 573, 583–90, 100
     S.Ct. 1371, 1378–82, 63 L.Ed.2d 639, 648–53 (1980).          In
     determining whether exigent circumstances exist, a number of
     factors are to be considered. As stated in Commonwealth v.
     Wagner, 486 Pa. 548, 557, 406 A.2d 1026, 1031 (1979),

           Among the factors to be considered are: (1) the
           gravity of the offense, (2) whether the suspect is
           reasonably believed to be armed, (3) whether there is
           above and beyond a clear showing of probable cause,
           (4) whether there is strong reason to believe that the
           suspect is within the premises being entered, (5)
           whether there is a likelihood that the suspect will
           escape if not swiftly apprehended, (6) whether the
           entry was peaceable, and (7) the time of the entry,
           i.e., whether it was made at night. These factors are
           to be balanced against one another in determining
           whether the warrantless intrusion was justified.

     Accord Commonwealth v. Williams, 483 Pa. 293, 298–99, 396
     A.2d 1177, 1179–80 (1978), cert. denied, 446 U.S. 912, 100
     S.Ct. 1843, 64 L.Ed.2d 266 (1980). Other factors may also be
     taken into account, such as whether there is hot pursuit of a
     fleeing felon, a likelihood that evidence will be destroyed if police
     take the time to obtain a warrant, or a danger to police or other
     persons inside or outside the dwelling. See Minnesota v. Olson,
     495 U.S. 91, 100, 110 S.Ct. 1684, 1690, 109 L.Ed.2d 85, 95
     (1990). Nevertheless, “police bear a heavy burden when

                                     -8-
J-A12002-21


      attempting to demonstrate an urgent need that might justify
      warrantless searches or arrests.” Welsh v. Wisconsin, 466 U.S.
      740, 749–50, 104 S.Ct. 2091, 2097, 80 L.Ed.2d 732, 743 (1984).

      Where an offense being investigated by police is a minor one, a
      balancing of the foregoing factors should be weighted against
      finding that exigent circumstances exist. Welsh v. Wisconsin,
      466 U.S. at 750–53, 104 S.Ct. at 2098–99, 80 L.Ed.2d at 743–45
      (1984). See also Commonwealth v. Williams, 483 Pa. at 298,
      396 A.2d at 1179 (where no grave offense is involved, particularly
      a crime of violence, the justification for proceeding without a
      warrant is more likely absent).

      As stated in Welsh v. Wisconsin, 466 U.S. at 750–53, 104 S.Ct.
      at 2098–99, 80 L.Ed.2d at 743–45,

            Before agents of the government may invade the
            sanctity of the home, the burden is on the government
            to demonstrate exigent circumstances that overcome
            the presumption of unreasonableness that attaches to
            all warrantless home entries.
            ....

            [I]t is difficult to conceive of a warrantless home
            arrest that would not be unreasonable under the
            Fourth Amendment when the underlying offense is
            extremely minor.

            ... [A]n important factor to be considered when
            determining whether any exigency exists is the
            gravity of the underlying offense.... [A]pplication of
            the exigent-circumstances exception in the context of
            a home entry should rarely be sanctioned when there
            is probable cause to believe that only a minor offense,
            such as the kind at issue in this case, has been
            committed.

Roland, 637 A.2d at 270-71. Applying these considerations the Court held

entry by police into appellant's home was improper. The police were not in

hot pursuit of a fleeing felon. Nor was there a danger to police or other persons

that would have necessitated an immediate entry. There was no reason to


                                      -9-
J-A12002-21



believe that appellant or the minors were armed. Further, the entry occurred

at nighttime, a particularly suspect time for searches to be conducted. Thus,

given the minor nature of the offense that triggered the police entry, and the

lack of exigent circumstances supporting that entry, the Court held denial of

appellant's motion for suppression was erroneous.

      As noted above, applying Roland to the facts at hand, the trial court

concluded that there were exigent circumstances present to justify law

enforcement’s warrantless entry into Appellant’s home. We disagree.

      First,   we   consider   the   offense   gravity.   Appellant   committed

misdemeanor DUI offenses in this case. In Lange v. California, 141 S. Ct.

2011, 2016 (2021), the United States Supreme Court held that a

misdemeanant’s successful flight into his or her home does not categorically

give rise to an exigency supporting warrantless police entry. The Lange Court

noted that “misdemeanors run the gamut of seriousness.” Id. at 2020. In

arriving at its holding, the Lange Court addressed Welsh, an older drunk

driving case not involving the suspect’s flight:

             This Court has held that when a minor offense alone is
      involved, police officers do not usually face the kind of emergency
      that can justify a warrantless home entry.            In Welsh v.
      Wisconsin, 466 U.S. 740 (1984)], officers responded to a call
      about a drunk driver only to discover he had abandoned his
      vehicle and walked home. See 466 U.S., at 742–743, 104 S.Ct.
      2091. So no police pursuit was necessary, hot or otherwise. The
      officers just went to the driver’s house, entered without a warrant,
      and arrested him for a “nonjailable” offense. Ibid. The State
      contended that exigent circumstances supported the entry
      because the driver’s “blood-alcohol level might have dissipated
      while the police obtained a warrant.” Id., at 754, 104 S.Ct. 2091.


                                      - 10 -
J-A12002-21


       We rejected that argument on the ground that the driver had been
       charged with only a minor offense.          “[T]he gravity of the
       underlying offense,” we reasoned, is “an important factor to be
       considered when determining whether any exigency exists.” Id.,
       at 753, 104 S.Ct. 2091. “[W]hen only a minor offense has been
       committed” (again, without any flight), there is reason to question
       whether a compelling law enforcement need is present; so it is
       “particularly appropriate” to “hesitat[e] in finding exigent
       circumstances.” Id., at 750, 104 S.Ct. 2091. And we concluded:
       “[A]pplication of the exigent-circumstances exception in the
       context of a home entry should rarely be sanctioned when there
       is probable cause to believe that only a minor offense” is involved.

Id.   In summary, drunk driving can be considered a minor offense.5           And

where there is no hot pursuit or flight involved, warrantless entry into a home

under the exigent circumstances doctrine is rarely permissible. Id.

       In Commonwealth v. Fickes, 969 A.2d 1251, (Pa. Super. 2009),

however, this Court wrote that DUI, while a misdemeanor, is ”one of the few,

if not only misdemeanors, that results in over 500 deaths per year in our

Commonwealth.” Id. at 1258. Thus, the Fickes Court therefore concluded

the gravity of the offense before it was high. Id. Reading Fickes in light of

Lange and Welsh, however, we do not believe a categorial approach is

appropriate. Rather, we must examine the issue case by case. The instant

case, like Welsh, did not involve flight from police in hot pursuit. And while

we do not wish to diminish the seriousness of Appellant’s reckless, drunken

driving through a well-populated area—conduct that easily could have turned

deadly, as the Fickes Court explained—we conclude for purposes of the

____________________________________________


5 The defendant in Welsh had his license revoked; he did not face criminal
charges. We nonetheless find Welsh, and the Lange Court’s treatment of
Welsh, instructive.

                                          - 11 -
J-A12002-21



exigent circumstances analysis that police were not investigating a high-

gravity offense in this case.       Thankfully there were no reported injuries

resulting from Appellant’s offenses; when police arrived at Appellant’s home,

they were investigating reports of his erratic driving after being turned away

from a bar because of his apparent intoxication. We therefore do not weigh

this factor in favor of exigency.

      Regarding the second Roland factor, there is no indication in the record

that would support the officers’ reasonable belief that Appellant was armed.

Commonwealth’s Brief at 23.         “This consideration bears materially on the

justification for a warrantless entry.” Williams, 396 A.2d at 1179. This factor

weighs against warrantless entry.

      Third, we must consider whether the Commonwealth showed that “there

exists not merely the minimum of probable cause, that is requisite even when

a warrant has been issued, but beyond that a clear showing of probable cause,

including ‘reasonably trustworthy information,’ to believe that the suspect

committed the crime involved.”       Williams, 396 A.2d at 1180.    In Fickes,

police received a report of a hit and run automobile collision. Fickes, 969

A.2d at 1252. Following a trial of skid marks, a stop sign apparently bent over

from a collision, and muddy tire tracks from a vehicle that had run off the

road, police found the defendant asleep at the wheel of his vehicle in his open

garage. Id. at 1253-54. The garage appeared to be arranged as a “makeshift

social imbibing area,” and the vehicle apparently collided with a couch upon

entry to the garage.    Id. at 1258.     One open bottle of vodka was on the

                                       - 12 -
J-A12002-21



passenger seat. Id.      On these facts, the Fickes Court held that probable

cause existed in support of the warrantless entry into the defendant’s garage.

Id.

      Instantly, police received information that Appellant drove away from a

bar after being denied entry based on his intoxication, and that he drove

erratically through a crowded area and eventually staggered from his vehicle

into his garage.    Appellant acknowledges that police had strong reason to

believe he was intoxicated; he disputes whether evidence supported

warrantless entry for a medical emergency. We address the latter below. For

purposes of Roland, we conclude police had sufficient probable cause to

believe Appellant was intoxicated.

      Fourth, there is no dispute Appellant was in the premises being entered.

      Fifth, there is no indication that Appellant would have escaped if not

swiftly apprehended.       Commonwealth’s Brief at 27.        Several officers

surrounded the premises; as such, escape was not an option to Appellant,

particularly in his condition. This factor weighs against warrantless entry.

      Sixth, the entry was peaceable, through an unlocked, sliding door in the

back of the house at 8:27 pm. Testimony indicates that it was still daylight

at that time.      N.T. Suppression, 3/11/19, at 52.    We observe that the

Commonwealth, in its brief described the entry as occurring in the “evening”.

Commonwealth’s Brief at 22, 23. These factors neither help nor hurt the case

for exigent circumstances.




                                     - 13 -
J-A12002-21



      Next, we consider the Commonwealth’s argument that the dissipation

of Appellant’s BAC justified the warrantless entry. Commonwealth’s Brief at

32-33. Quoting from Commonwealth v. Dommel, 885 A.2d 998, 1004 (Pa.

Super. 2005), the Commonwealth argues that “perhaps, [the] most important

[factor] [is] the likelihood that [Blood Alcohol Content] evidence crucial to a

DUI charge permitting warrantless arrest in the first place would be lost in the

time it would take the officer to secure a warrant.” Commonwealth’s Brief at

32-33 (alterations in original). Id.

      In considering this argument, we must take account of developments in

the law after Dommel. In Commonwealth v. Trahey, 228 A.3d 520 (Pa.

2020), our Supreme Court noted:

      Both breath tests and blood tests constitute “searches” within the
      meaning of the Fourth Amendment. Accordingly, conducting such
      a search without a warrant is reasonable only if it falls within a
      recognized exception to the warrant requirement. One such
      exception . . . applies where the exigencies of the situation make
      the needs of law enforcement so compelling that a warrantless
      search is objectively reasonable under the Fourth Amendment.
      Although an exigency may present itself in a variety of contexts,
      its defining trait is a compelling need for official action and no time
      to secure a warrant. Such a need may arise, for instance, to
      prevent the imminent destruction of evidence.

Id. at 530 (internal citations and quotation marks omitted).

      The Commonwealth’s argument assumes that the difficulty in obtaining

and executing a search warrant prior to the expiration of the two-hour window

set forth in the DUI statute gives rise to an urgent need for warrantless

testing. Under this reasoning, given the mechanics of the statute and the


                                       - 14 -
J-A12002-21


operation of intoxication, essentially all DUI cases qualify as an exigent

circumstance. However, such an argument is inconsistent with Missouri v.

McNeely, 569 U.S. 141 (2013).              In McNeely, “the U.S. Supreme Court

rejected the government’s argument that the natural dissipation of alcohol in

a DUI suspect’s bloodstream constitutes a “per se exigency” that categorically

justifies warrantless BAC testing.” Trahey, 228 A.2d at 531 (citing McNeely,

569 U.S. at 147).

       Relatedly, “a warrantless home arrest cannot be upheld simply because

evidence of the petitioner’s blood-alcohol level might have dissipated while

police obtained a warrant.” Welsh, 466 U.S.at 754. Similarly, in Roland,

relying on Welsh, our Supreme Court held that even if the evidence of the

crime might have been removed from appellant’s residence before a warrant

could have been obtained, “this alone would not have supported a warrantless

entry to investigate [a summary offense].” Roland, 637 A.2d at 272.6 Thus,

while destruction of the evidence is certainly a factor to be considered, it is

not, as suggested by the Commonwealth, the most important.

       Considering all the foregoing, we do not believe the Roland factors

weigh in favor of an exigency here. Police were investigating a suspected


____________________________________________


6 We are aware that Welsh involved a noncriminal civil forfeiture offense (a
driver’s license revocation), Roland involved a summary offense, and that at
issue here is a misdemeanor. Despite the differences, for the reasons
explained infra, we believe Welsh and Roland support our conclusion that
destruction of the evidence was not a factor supporting the lawfulness of the
entry in the instant matter.

                                          - 15 -
J-A12002-21


drunk driver and nothing more. DUI is a misdemeanor, and there were no

reported injuries, no reported property damage other than to the vehicle itself,

and therefore nothing to support a finding of a high gravity offense here.

There is no indication Appellant was armed, and no indication he would have

could have attempted to escape. The Roland factors are not meant to support

warrantless entry any time police have strong reason to suspect drunk driving.

Moreover, the need to obtain BAC evidence is not sufficient, pursuant to

McNeely, to create an exigency. We therefore cannot uphold the trial court’s

denial of his suppression motion on this basis.

      We now consider whether police were justified in entering Appellant’s

home to render emergency medical aid.

      “[T]he ultimate touchstone of the Fourth Amendment,” we have
      often said, “is ‘reasonableness.’” [Brigham City v. Stuart, 547
      U.S. 398, 403 (2006)].       Therefore, although “searches and
      seizures inside a home without a warrant are presumptively
      unreasonable,” Groh v. Ramirez, 540 U.S. 551, 559, 124 S.Ct.
      1284, 157 L.Ed.2d 1068 (2004) (internal quotation marks
      omitted), that presumption can be overcome. For example, “the
      exigencies of the situation [may] make the needs of law
      enforcement so compelling that the warrantless search is
      objectively reasonable.” Mincey v. Arizona, 437 U.S. 385, 393–
      394, 98 S.Ct. 2408, 57 L.Ed.2d 290 (1978).

      Brigham City identified one such exigency: “the need to assist
      persons who are seriously injured or threatened with such injury.”
      547 U.S., at 403, 126 S.Ct. 1943. Thus, law enforcement officers
      “may enter a home without a warrant to render emergency
      assistance to an injured occupant or to protect an occupant from
      imminent injury.” Ibid. This “emergency aid exception” does not
      depend on the officers' subjective intent or the seriousness of any
      crime they are investigating when the emergency arises. Id., at
      404–405, 126 S.Ct. 1943.        It requires only “an objectively
      reasonable basis for believing,” id., at 406, 126 S.Ct. 1943, that

                                     - 16 -
J-A12002-21


        “a person within [the house] is in need of immediate aid,” Mincey,
        supra, at 392, 98 S.Ct. 2408.

        Brigham City illustrates the application of this standard. There,
        police officers responded to a noise complaint in the early hours
        of the morning. “As they approached the house, they could hear
        from within an altercation occurring, some kind of fight.” 547 U.S.,
        at 406, 126 S.Ct. 1943 (internal quotation marks omitted).
        Following the tumult to the back of the house whence it came, the
        officers saw juveniles drinking beer in the backyard and a fight
        unfolding in the kitchen. They watched through the window as a
        juvenile broke free from the adults restraining him and punched
        another adult in the face, who recoiled to the sink, spitting blood.
        Ibid. Under these circumstances, we found it “plainly reasonable”
        for the officers to enter the house and quell the violence, for they
        had “an objectively reasonable basis for believing both that the
        injured adult might need help and that the violence in the kitchen
        was just beginning.” Ibid.

Michigan v. Fisher, 558 U.S. 45, 47-48 (2009).

        While   our   courts    have    repeatedly   recognized   that   the   Fourth

Amendment does not prevent police officers from conducting a warrantless

entry and search when they reasonably believe that a person is in need of

immediate aid,7 the intrusion “must be commiserated with, and limited to, the

perceived need to provide immediate assistance,” Wilmer, 194 A.3d at 571,

or, as the U.S. Supreme Court stated, “strictly circumscribed the exigencies

which justify its initiation.” Id. (quoting Terry v. Ohio, 392 U.S. 1, 25-26

(1968)).

        Our Supreme Court clarified the meaning of the phrase “strictly

circumscribed by the exigencies which justify its initiation” stating:



____________________________________________


7   See, e.g., Caniglia v. Strom, 141 S.Ct. 1596 (2021).

                                          - 17 -
J-A12002-21


      [T]he right of entry into the private dwelling by law enforcement
      officers terminates when either the necessary emergency
      assistance has been provided or it has been confirmed that no one
      inside needs emergency assistance.           At that point, law
      enforcement officers must leave the residence unless some other
      exception to the warrant requirement permits their continued
      presence.

Wilmer, 194 A.3d at 572.

      Instantly, the record reflects that Appellant was able to drive himself

home and enter his home by using the keypad on his garage door. This is far

removed from the emergencies that have been held to justify warrantless

intrusions; Coughlin, 199 A.3d at 408-11 (credible report of shots fired from

an assault rifle in a residential neighborhood noted for gun violence);

Commonwealth v. Ford, 175 A.3d 985, 990 (Pa. Super. 2017) (reports of

someone screaming and someone with a gun); appeal denied, 190 A.3d 580

(Pa. 2018). Thus, there is no evidence of anything more than intoxication,

and there is no support in the law for holding that intoxication by itself creates

a medical emergency. The Commonwealth’s arguments and the trial court’s

findings to the contrary—that a high degree of intoxication can itself create a

medical emergency or that Appellant may have been suffering a diabetic

emergency—find no support in the record. There is no evidence specific to

Appellant indicating that a medical emergency existed here. We therefore

conclude that the emergency aid exception to the warrant requirement did not

support entry into Appellant’s house in this case.

      Furthermore, even if we assume that the officers had an objectively

reasonable basis for believing that Appellant needed immediate assistance,


                                      - 18 -
J-A12002-21



once they ascertained his conditions and acted upon it (by calling the EMS),

their authority for a warrantless entry into the residence ceased. At that point,

the officers were required to leave the premises. See Wilmer, 194 A.3d at

573.    Instead, after removing Appellant from his residence, the officers

proceeded to detain, mirandize, and interrogate Appellant.         In doing so,

however, they exceeded their authority. Id.

       Based on the foregoing, we conclude that the trial court erred in denying

Appellant’s motion to suppress all evidence of wrongdoing procured by the

unlawful entry into his home. We therefore vacate the judgment of sentence

and remand for further proceedings consistent with this opinion.

       Judgment of sentence vacated.          Case remanded.         Jurisdiction

relinquished.

       Judge Musmanno did not participate in the consideration or decision of

this case.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/22/2022




                                     - 19 -